Case 3:18-cr-00390-VC Document 33-6 Filed 09/18/19 Page 1 of 5




                EXHIBIT 4




                          EXHIBIT 4
                                                                                                                                                                                                               Case 3:18-cr-00390-VC Document 33-6 Filed 09/18/19 Page 2 of 5




                       .,
                       ~                  .·.
                                                /
                                                    ..

                                                    .




                 U.S. Department                                                                                                                     App l. cation1For A,irman Medical Certificate,
                                                                                                                                                                                        1   1




                 of Transportation
                 f ',e deral Aviation
                                                                                                                                                                                                                                                                                         or
                         · '"' &,.,.ti
                 Ad·. m1n1s1   1,a 0n                                                   1

                                                                                                                                             Airm1an Me,d icall and Student Pilot c.,ertificate                                                                                               1




                                                                                                                                                                                                                                       Priv,acy Act Statem ent                                                                                      1                                ·----l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!l!!!!!!!!!!!!!!!!!!!!!!!i



      Th e information on the attached FAA Form 8500-8, Appliication For Airman Medlical CertH1icate or Air1man Medical andi
                 1




      S,tud;ent Piillot Certificate, is s ollcited under the aut ority of Title· 49, United States Co·de (U.S~G~) (Transponation)                            1


      s ections 109(9):,, 40 113(,a),, 447011~44703,, and 44709 (1994) foirmerly codiifiedl :in th e Federa1
        1                                                                                                  I Avia·t ion Act of 1958, as
                                                                                                                1                                                       1                                  1                                                     1                                                                                      1                                                    1




      amended!, and Titlle 14, Code of Federaj Reg1       ulations (CFRt part 67, Medlicall Standards and Certification~
       Exc,ept fo.r your S,ocial Security Number (S,SN) ,, submission O'f th:is inf'orm,ation is m,andatory. lnoomprete, submm                                                                                     ssi,o n ·will
       result in de a.y of further oonsi:deraUon or denial! ofi your appllri cation fo,r a medica certificate or medi!cail and student pilot
                                                             1                                                                                                     1                                                                                                                      1




       certirficate~ Other than your ,$ ,S N the purpose o·f the 'informaUon is to determine whether you meet, 'Federal Aviiation                                                                                                                                                                                                                                                                                                                                                                 1




       Adlmi·ni:stration (FAA) medical requiiirements to hold' a, medical! cert1ificate or medical and student pillot certificate,. The
       iinformation wiill also b,e used t0 proviid,e d,ata 'for the ·F'AA's automated mediical certification syste1m to depict airman
                                                             1                                                                                                      1                                                                                                                                                                                                                                                                                                                             1




       populla1iion patterns and to update, certjfi1cat on 1Prooedure,s and m1e dical standa.rds For ,a1ir 'lraffi,c control speciaii;sts
       (ATC,S,) em1ployed by the Federal Governm1en1                  1, the i1nformation requested wii'II be used .as a lbasis for determiniing
                                                                                1                                                                1                                          1




       medi cal eligibi!Uty f,or initial' ,and co,ntinu~ng employ1m ent The info,rma.tion becomes, p,art o,f the FAA Priiva.cy Act system
                           1




       al 1rec·ords, DOT/FAA...847, General Air Tr.~nspoirtaUon Reeiords on lndivduals. These records an1d inform,at1on i'n these                1                                                                                                                                                                                                                                                                                                                          1




       re,cord,s m.a.y b,e used (a) to provide b,as ic ai rm1an cert ific:ation and q1u a1·fie ati an inform1aUon1to the pu bllic upon request;
       (b) to disclose -information t 0 the INa.tiona,11Tri.ansp.o rtati·o n s,a,fety Board (NTSB) in connec.Uon wirtih its ·nvestigation               1




       responsibiHties; (c) to provid1e infor1m aron about 1airrnen to F,ed,eral, state, andl locall lla w enforcement a1gencies 'When
       eng·aged in the investigation and ,app1rehens"'on of drug law violato rs; (d) to pro,v1ide information ab,out enf,orcement
        1                                                                                                                                                                                                                                                                                                                              1                                                                         1




       ac,Uons arising out. of violations of' the Federal Aviafon Reg1ulat10 ns to government agencies, the av1                                                                                 iaUon indlustiry, and                                                                                             1




       tlhe pu1  bl ic upon reques,t; (e) to dlisclose inform,atiion to, anot!her Fed eiraf agency, ,or to a court or an administraf ve
                                                                                                                        1                                                                                                                                                                                                                       1




               _ l,, when the Govern1
      ·t ribunai               _   _    ment_  air
                                                _  one
                                                   _  _ of
                                                        _  its_ ag-
                                                                _ _ · encie
                                                                      _    · ~.S:· i, g·... a1[p.,arty:
                                                                                                   __   to
                                                                                                         _ a- J'u1d•c
                                                                                                                   1 . ,ia. Ip
                                                                                                                         ..  · ,r_·o·c
                                                                                                                                    . ·..·
                                                                                                                                         e..·e.d,·;-1n··,g                 · >•re-··. t-h·. e- .~:
                                                                                                                                                         _.1,1 b··e··.. f'.o                   cou          . :- 1nvoI··
                                                                                                                                                                                                  --, ·rt: ,or          .· .d 1
                                                                                                                                                                                                                       ve     I·n·                                                                                                                                       1                               1                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1   .-   •           : 1-


       admil n1istrative 1proceedin,gs before the triibunal; (f) to dliscllose inform,atlion to oth er Fede,ral ag1
                                                                                                      1                                                                           encies for verifiication of                                   1                                                                                                                                       1           1




       the accur,acy ,o r completeness of the informatii,on;, and (g) to compl1y' w ith the Prefatory Statement of General Routiine
       Us,es f,or the Depa,rtment o·f Transpo rt.ation~                                                                                                                                             1                       1




      Submissi,o n 0 f yo,ur ss.N is not requiired by law and is volluntary_R,efusal to, fu nniish your SSNI will not resu;lt in thie denial
                                                                                    1




      0f a.ny r:ig ht, ben,e liit; or privii eg,e provid ed by law,. Your SSNI 1is sol~c11ted to assis,t in perf:oirm1ring the agency·"s, ·functions
        1                                                        1                                                  1                                                                           1              1




      under 49 UmS.C. (Trans1portatiion1) llf s,upplied, it w1iU be used by the FAA to, ,associate a,U information in agency fiiles                                                 1
                                                                                                                                                                                        •
                                                                                                                                                                                                                        1




      relatiing to you., f y·ou refuse to supply· y,o ur SSN, a subst:it:ute number or 0the'f 1dentif ier win be assigned as reqiuired~                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                         1                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .




      The written consent authorization1of t.h's form under ,No. 20, App,icant s D,ecllarat1on 1 per mits the FAA t0 request                                                                                                                                                                                                                                                                                                                   1                                                               1



      informal.ion, if anyj pertaining t0 your d:riving r,ecord from the Nati10n,a Driv,e,r IRegi'ste1
                                                                                                     r (NIDA). Th,e F,A A willl then match                     1                                                                                                                                                           1




      such INIDR informaUon w ithi the info,r mation you pro,vide on the med11 cal history p,art of the forim~Since th e NDR idie nliifies
                                                                                                                                     1                                                                                                                   1                                                                                                                                                                                                                      1




      only probab le matches, the FAA willl verify· the :NOR 1nformation it rece,ives with the state of re,co rd~You have the righ1t
                                                                         1                                                                                                                                          1                                                1                                                                                                                                                                                      1




      to req: uest an NOR fU e check 10 de,tenmin,e if it contains any· i nf,ormation ,and, ii so, the accuracy 0 f such info 1rm1ation1~
                                   1                                                                                    1                                                       1                                                                                                                                                                                                                                                                                      1                                               1




      Nntar1zed requests may be sent to· DO .INH.TSA/N1TS-32,, 400 7th .S,t reet, S.WII , Washi'ngton, DC 20,59,0-0001 , and
      must contain your complete name and date, of birth., Other hn1ormation about height, weight, ,andl eye collor w111l ensure
      correct positive identifiicaUo n.                                                               1




      Pa.perwork Redluction .A,ct State:ment:
      Tlh e inf,ormation collected o,n this form is necessary to ensure aIpplicants meet the•'mi.nilmu1            m requilrem,ents as set fi,o rth
      undie r the authority of 49 Um,S.CF(TransportaUon) ~This 1nf,ormation W'ill be used to d1etermine applic,ant, elligibil1ity fi0r a                                                                                                                                                                                                                                                                                                 1




      medical certificate,1medilca! andi student piilot ieertificate, or ATCS erg ibiHty for· emp loyment When ,au requ1rements                                                                                                                                                                                                                         1                                                            1                                                                                             1




      have b,een miet, an ap1   pr0 pri,ate medic,al certificate, medical and student pilot certificate or medical e:le·aranoe wUI be1
                                                                                                                                         1




      issued. It i'S ,estimated! that it will1take each appliic ant 2 hours to, co,m plete thiis form and provide, aH the iniorma.Hon                                                                                                                                                                                                               1




      caUed fo r (1includes providin19 m,edical history· informatilon1and phy,sic·aJ examination)., The information 1
                                                         1                                                                  1    is requ·ired to                                                                                                                                                                                                                                                                                   1               1




      obtain ,a oertifi,cate and is confidentiat The informatiion wiU becom,e part of the Ptivacy Act system of records
      DOT/FAA 847, General Ai'r Transpo1rtation Records on l1ndiv1iduals~Note that an ag1ency· m1ay not conduct' or sponsor,
      andi a 1person 1s not requiired to respond t0 a, collection of nf01nmatilon1un1l,ess ~, displ,ays a. currently vaH d 0MB contro:I                                                                                 1                                                                 1                                                                                                                                                                                     1



      numbe· r The· con,11rol num
            _·   , ·           ·  i' _· ber, f·or 'this· co 1111 ect;on of ;n
                                   .~ '         •                    _      . format~'
                                                                         --~: i.       on·I is· 2· 12··o· 0··03. 4
                                                                                   .l:-·:
                                                                                        - _r_: _· :   1 •   1   ·               -·       l ..·_..·.. i ·-   _ ·..           -       ~ · _L-.:.          ·: . .:_ I I ·_, _ - . -111·   · ·   :: ·   I!       1
                                                                                                                                                                                                                                                                     -   ••   .- _
                                                                                                                                                                                                                                                                                     1   11       11. :· _1   :       ••       • •••       --       -       •- -.
                                                                                                                                                                                                                                                                                                                                                                    1._ · ·   .. .




FAA Form 8500-8 (9-0B) Supersedes P~evi.ou·s E,ditton    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NSN: 0052=00=670'"'6002
                                                                                                                                                Case 3:18-cr-00390-VC Document 33-6 Filed 09/18/19 Page 3 of 5



                                                                                        1,nstruct·ons for Compl:etion,of 1"8-Arpplication t,or Air·m,an 'Medica,I Certifl;Cate - - - - -- -
                                                                    ~                          or ,Airman Medi:cal and: Student PiHot Certificate, FAA Form·85,0 ~8
A;pplicant must fiUI i n comp,etely numbers 1 through 20 of the apptication using a ·bal~point pen. Exert suffi\crent pressure·t 0 make ~gib!le copies~The                                                                                       1



following numbered instructions apply to the numbe1r1ed headings on the .appUca'lion form ·that foflows ~his page.                                                                                                                                                                                           I


NOTICE:- ,lntentionai falsification may result ,;n federal criminal .prosecution. Intent ona falsificalion may also .,esuit ~n su.speins on o,r revoca ion 1of an airman., ,
ground instructor, and 1med·ical certificates and ratingrs held by you, as ·w:ell as denial of this ~pplication for medi:ca: ~ertification.
                                                                                                                                                                                                                                                                                                                 1




   1. APP LICATION F'OR - Check the appropriate box:~
                        1
                                                                                                                                                                                       "Substainrce dependence'' is.defined lby any of the foll owing                1
                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                     :




  2. CLASS··OF AIRMAJ4 MEDl CAL CER:Tl:F1           ICATE APP·LIED
                                                    1                                                        1           1                                                           i_ncreased tolerance; withdraw.a :symptoms; impa·rred contrail of use;
   FOR --- Check the appropri.ate box for the class, ,of airiman                                                                                                                     or continued use despne damage to heath or i·mpairment of sociat,
  rme~ical certificate for which you are ma~iing appHcation..                                                                                                                        personal; or occupational ·functionilng . "Substance abuse" incI:udes
  3 F'ULL NAJM_E - If -your name has, changed for any reason,                                                                                                                        the foUO'wi111g·:, use of an iHeg:al subs,t,ance,; use of a substance o:r
  l ist ct11rre~t ~ame . on the application .and list" any lormer                                                                                                                    substances, in situations, iln which such use is physicaHy hazardous;
  name (s,) ~n the EX,P'LANATIONS box of number 18 0n the
                1                                                                                                                                                    1               or m:is.use, of a substance when .such misus,e has ampatred health or
  applica.Uon.                                                                                                                                                                       social or occupaf1onal fu nctiloning~ "Subs,tances '' include atcoho lI                                     1



  4~ S-OClAL S.ECURITV N~MBER ...... ·rhe soc]all secu ~ty                                                                                                                            PCP, mar·ijuana, oocaine amphetam~nesj barbUur,ates,, opiates, and
                                                                                                                                                                                                                             1

  number i:s optionaI; however, its use as a unique identilieir does        1
                                                                                                                                                                                     other psychoactive che.m1ca!ls~
  elimi nate mistakes~      1




  5 .. ADDRESS-- Give perm1      anrenl m:ailing address and country.
                                                                    1           1
                                                                                                                                                                                      Arrest~[ Con1  v1ction and/01r Adm,ini.strative Action H1 story ,_ Letter (v) of
                                                                                                                                                                                                     1                                                           1



   Include your oom1pilete· n1iine diig*t ZIP code ii known. P'rovide                                                                                                                this subheading asks if you have ever been ~ (1) arre,sted and/or
                                                                                                                                                                                                             1




  your current area ,code and telephone number~                                         1                                                                                            convicted (which may ·ndlude, paying a fiine, or forfeiting bond or
  6~ DATE Q,F BIRTH ..... -Specify month (MM), day (DD), and year                                                            1
                                                                                                                                                                                     col ateral) of an 0iffen1se involving driving whHe into:xicated by, whi.le
  (YYYV)r 11n num-er,alis; e Q~ 01 /31 /19.SD. Ind1cate, ciUzensh11p;                                                                                                                 impaired byJ or whi e under th,e infJuence of alcohol or a drug; ,o r (2)
  e.,g. ,. U.,S~A                     ·                                                                                                                                               arrested, convicted ,andVo,r subject to an, adm:inrstrative action by .a,
  71! COL,iOR OF 1HAIR - Specify a.s browni blackl blond, gray, or
       1                                                                                                                                                                              state or other jufsdiction for an offense for wh'ich your license was
  red. H ba d, so state~ Do, not abbreviate.
                                    1
                                                                    -                                                                                                                 den·ied suspended, canoellledt 0r revoked or- which resulted in
                                                                                                                                                                                                                                             1




  8 COLOR OF EVES - ,S,pecify' aciuall eye color as brown,                                                                                                                            attendance at an educationall or rehabilltaUon prog1ram~ Individual
  black:, blue~ hazel, gray, o-r green., IDo not abbreviat:e.                                                                                                                        traffic arrests ,and/or convictions are not required lo be r:eported if•
  9_SEX·- Indicate malle ,o,r femal:e~                                                                                                                                               they did not involve: allcohol o-r ,a drug·; suspension~ revocati:onil
   . 0. TYPE OF A AMAN CERY:IF CATE(S) Y OU HOLID -                                                                                                  1   1                           cancellation,, or denial of driving privileges.; or attendance at an
  Check aippl1c;:abl-e bllock(s) If nOther' i.s che,cked, prov.ide name
  1
                                                                                                    1•
                                                                                                                                                                                     1educationall or rehablHtatton program.                      l f "yesJJ is Cheoked a.   1




  of ce rtif1cate ~    . .                      _                                                                                                                                    descnpti:on of: the arrest(s), and/or convicti'on(si) and/or admi:nistrative
                                                                                                                                                                                                     1




  11. OCCUPATION ..... Indicate major emplloym,ent "Pii otn will be                                                                                                                   a.ction(s) must be g1·ven n the EXPLANATIO·NS box. The descriptrron
  used only for those QC:lin1ng their Hvelihood by flying.                                                                                                                            must incl:ude: (1) the alcohol or drug offense for whiclh you were
  12;; EMP·LO VER ',_ P~ovide your employer's full name . If
                                                1
                                                                                                                                            1
                                                                                                                                                                                      arrested andJor convicte·d O'.r the 'type of administrative action 1nvolved                                    1




  selfi-em1pl,oyed, so statem                                                                                                                                                        1
                                                                                                                                                                                      (e.g., attendanc,e at an aloohol treatment. program in lieu of
     3. H:AS YOUR if AA AIIRM.AN MEID ICAL CEFl:TIFICATE                                                                                                                              conviction; li cense deniaJI suspe.nsion;, cancellat'ion, 0 r revocation fair
                                                                                                                                                                                                         1                                                               1       1




  EVER BEEN DENIED, SU'SPENDED OR R'E,V 0 KED               1
                                                                      If                                                         1
                                                                                                                                  , .
                                                                                                                                                             1           1
                                                                                                                                                                                 -
                                                                                                                                                                                      refusa~ I to be tested; educational safe driving program torr mu1tipl,e
  "yes'~ is checked, give m,onth an d year of action i:n numerals.
            1
                                                                                                                     1
                                                                                                                                                                                      ~peedln,g ar1rests and~or oonvictions,f etc . ); (2) the nam1e of ·the state
  14. TOTA!L Pl:LO'T TIME T0 DATE - Give total number ,of                                                        1   1                  1
                                                                                                                                                                                     or other jurisdiction involvred~ and (3) the date of 'th1e ar est,(s) and/or
  civilian Uight hours. lndi:cate· ·whetheir logged or estimated:                                                                                                                    1
                                                                                                                                                                                      convic:tion.s1 and/Or ,admiriis,trative ,acti,on(s,),. 'The FAA. 'm1ay ,check
                                                                                                                                                                                                                             1




  Abbrev11ate as Log~ or Est                                                                                                                                                          state motor vehicle, driving 1      li1cen1s:in:g tr1
                                                                                                                                                                                                                                          ecords to v1edfy your res-ponses~
  15. TOTAL PLOT TIME PAST' 6 MONTH-S - ,Give number of                                                                                                                               Letter (w) 0 f this subheading asks if you have, ever had any other
                                                                                                                                                                                                         1




  civiran flight hours in the a. month -period immediately                                                                                                                            (nontrafflc) convi ctions (·8 ~Q.,; assau~t battery,, public into.xicati,on,,
                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                     1


  preceding1date of this apphcation Ind cate whether ogged or                                                                                                                         robbery', e,tc.).. H so,, inaime the c·harge for which you were convicted
  es,ti,m,ated. Abbrev1iate as Lo_g. or 1Est.                                                                                                                                         and the· date of conviction in the EXPLANATIONS boxF. S1ee NOTE
                                                                                                                                                                                                                                             1                                           1




  16~ MONTH AND VEAR OF LAS-T F'AA MEDl,C,AL                                                                                                                                          below.
  EXAMINATION - Give m,onth and year- in numeralls~ If none,                                                                                                                          19. VISIT.S,TO HEALTii PROFESSIONAL WITHIN LAST 3 YEARS
                                                                                                                                                                                         1




  so 'stateF                                                                                                                                                                         - List all viJs,its in th,e l.as,t 3 years, to a phys ci.a.n,. physician as.s1  1s1ant,
  17.ia.. DO                                        YOU~ C URRE,N TLV USE ANY MEDICAlil,ON
                                                                                    1                                                                                                 nurse practitioner1, psy:chologist, chnical social worker! or substance
  (P1rescript11on or Non.p escription) - ,check "ye.sst or 'no~" II                                                                                                                   abuse specialist for treatment, ,exarnirnatson ,, o,r 1medicallmental·
  !dyes" is checked,, gI1ve name of mecHcati.on(s) and inditcate 1f the                                                                                                              evaluation. list vi-sits for oounseJing only if related to a personal
  med~cation 'Was l~s,ted in a previous FAA m1edicall examination~      1
                                                                                1                                                                                                     substance abuse or 1psychi.atric condition. Give date, name,
  S,ee lN0TE lbeJow~1                                                                                                                                                                 add r,ess. and l Ytpe of hearth professional consulted and briiefly state
                                                                                                                                                                                             1                                           1




  17ib Indicate whether you_~s•e near v;ision contact lens(es)                                                                                                   1                    reason for oonsuHation. Multiple, visits to one health prof,essm       1
                                                                                                                                                                                                                                                                      onal 'for
  whi[e fly•·ng                         1
                                            •                                                            •
                                                                                                                                                                                     the same condiUon m.ay be, aggregated on one Hne., Rou1tine dental,
  1,8. MEDl,C Al HISTORY- Each m      tem under thi;s heading must                                                                                                                   ,eye, ,and FAA periodic medical exa.m'ina.tions and co,r1suttations with
  be checked eUheir "y,es' or "no~" You must answer yes" for                                                                                                                          your employe,r.. sponsored employee assistance prog,ram (EA P) ma.y
                                                                                                                                                                                                                                 1                                                       1




  every· 1condition you have eve-r been di agnosed with, had, or                                                                   1                                                  be excluded unl,es.s the oonsultati.o:ns, were for your substance abuse
  presenUy have and describe the condition and appro~imate                                                       I                                                                   1
                                                                                                                                                                                      or un1~e,ss. the consultafo,ns resulted i1         ri referral for psychiatric_
  date 'in the EXPLANATIONS block.                              1                               1                                                                                     evaluation or tireatment See NOTE below,.
  lf inf0rm1aUon has,bee,n re.ported on a p1
        1
                                           revious applicat_
                                                           ion ·f0r                                                                                                          1
                                                                                                                                                                                      20. ,APPLICANT S DECLARA ION - Two decllarations are
                                                                                                                                                                                                                     1




  aiirman medical certificate and there has been no change in                                                                                                                         oonta·ned under th~s heading. The 'fi1         .
                                                                                                                                                                                                                                       rst authorizes the Nat:onal
                                                                                                                                                                                                                                                         .


  y,our condition you may note 11.PREVIOUSLY REPOR.TEDt NO
                                                        I
                                                                                                                                                                                      Driver Register to release adverse driver history information, if any                                  1
                                                                                                                                                                                                                                                                                                         1


  CHANGE7J in the EX'PLA NATIONS, box. but you must stilll
  1                                                                                         1
                                                                                                                                                                                      about the app i cant to the FAA. The second certifies the
  check "yes] to the condition~Do not r,eport occasional common
                                1
                                                                                                                                                                                      compl eteness and truthfulness of the ,appHcant's responses ion the
                                                                                                                                                                                                 1




  iHnesses such as colds or sore throats~                                                                                                                                             medicali app!lication. The dec.taratiio:n section must be si,gned and
                                                                                                                                                                                      dated by the· a;pplicant after the appHcant has read rt
                                                                                                                 resjpond to qyes~ answ·e:rs,for nu.mbers 17 18, or 19 use a plain sheet ,o·f paper
                                                                            NOTE: If more spa,ce is required tai 1                                                                                                       1




                                                                            bearing the information!, your signature,,, and the date sig1n erl

                                                                                            A~ ~·Hca.nt - Please Tear Off 'Th s Sheet After Com
FAA Forim OS00-8 (9.,08) Supersedes Previous Edition
                                                                                                                                  Case 3:18-cr-00390-VC Document 33-6 Filed 09/18/19 Page 4 of 5




    qop;y cl~FAA Fo m 15'00:=-~                                                                                                                                 1.. .Ap pHc,ation 1For:                                                    2. C la.s-s of' M.ed!ical Certificate AppHed For::
                                                                     FQR REFERENCE QN'LY
I
                                                                                                                                                1                                                  A1irman Medi.cal and
    ,(Medicar Certificate)orFAA                                                                                                                                    □    Airm~n :Med r.cal      □
                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                      01st            0 2nd           Oarrd
     F·orm 14:Zfr.-2 fMerdL¢:;d/StudeTit                                                                                                    I                         C ertI1f1cate                 Student Pilot Certificate
    .PHot Cel1ificate) issued.
                                                                                                                                                                3. Last Na·me                                                                                     Middle. Name•
        M!EDl CAL CERTIFICATE - - -- CIL ASS
                             1




                        AND STUDE1NiT PILOT CERTIF,ICATE,
    Thii s. ceJ{;~~ ·~• 'that (FuJl n,ame and address);          1




                   t (·-.. -.                         ~
                                                                                                                                                                5. Address                                                     Telephone Number (                 )
                         -           J .•                              ,.
                                     ..   .         -
                                 .                                                                         -
                                       .  ...
                                                •                .,                              /                                                              Nrt,Jmber I Streel



                                                                                          <7-
                                     -
                                      .-.                                         -                                                                             CUy                                                      State f Country                                                    Zip Code
                                     ·,·- . r
                                         t:                                           -                                       I
                                                                                                                          '                                     6. Date o'f' Birth                                                 7, Color Q,f Hiilir          8. Coh,r of Eyes
                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                        I     9 Sex
                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                •




                                                                                                                                                                                          M M I    D D I Y Y Y Y                                                                         I

                                                                                                                                                                   Citiz.ensh ~P                                                                                                        1
                                                                                                                                                                                                                                                                                        11


                                                                                                                                                                1D. Type. o·f Airman C:erti,f icate(s) Y,ou Holidl:
                                                                                                                                                                                                          1



                                                                                                                                                                    O None              D ATC Specja1U.st                           D Flight lnstruct,or               D Recrea.tional
                                                                                                                                                                    D Airline Transport D Flight IEngine,er                         ,□ Private                         D Other
                                                                                                                                                                                        D Flight Navigat:air                        D Student
                        T~IS )i'Q R,~         ·OT BE USED                                                                                                       11, Occupation                                                     12:. Em ploye,r
                                     ·~-=
                                                                                                                                                            I




                                     ~ ,f TURBOMEDllCAL .                                                         1




                        OR
                        -
                          '. I!-~
                             I •·
                                  - ___ D,XPRE,S,S.,
                                   -
                                                                                                                                                            1
                                                                                                                                                                13. Has Your FAA Aiirman Medical              c:ereincate e·veli' Been        Deniledl,, Suspended, ,o,r RevokJld?'

                                                                                                                                                            I              D    Yes            D   No                          If yes g;rve date
                                                                                                                                                                                                                                                      MM fDD/Y YYY
                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                Total P'ilot Time, (Olvma~ Ooly),                                     116. Date of Last FAA Medh:aI1AppHe.a.t ion
                                                                                      Exami.ne·r s Designation No.                                              114. To Date                       1S~Past 6 .,onths

                                                                     .,.
                                                                                                                                                                                                                         MM/DDIYYYY                                            I I     ~;;~:ion                      I


     ,; :             Signatur·e                                                                                                                                17,a. Do ·v ou Curre,nUy Use .A ny MedicaUon (Prescription or Nonprescriptiall)?                                                                 .
     C                                                                                                                                                  I       □ No, 0 Ye:s (If yes.• below lis:t medicaUon(s.) used and check appropriate boxf                               PreViiously Reponed
    ~e• ~Typed
          . . . . . . . . .Name
                           . . . . . . . . . . . . . . . . . . . .- . . . . .--------------.1                                                           l......,__ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ ,__ _ _ _                                                                           o
                                                                                                                                                                                                                                                                                      Y,e s         No
                                                                                                                                                                                                                                                                                                    □

     )(
    UJII                                                                                         .                                                      I~---------~---~-~-~~-·--~~!'-~ □
                                                                                                                                                        ,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _-_= _ , _ _ _ _ _-_ _                                                                           □             □
                                                                                                                                                                                                                                                                                                    □

    AIRMAN'S StGNATURE
                                                                                                                                                                                                        (If more .spa,ce is 'required, see 1'1. a,. an' th·e insltruction!sheetJ  1
                                                                                                                                                                                                                                                                                  •




                                                                                                                                                                17.b. Do, Y'ou Ever Use, Near Vi1silon1Contact ILens(es,) Wh-le IFly,ing?                        iD   Yes,            ,D      No        ~
1 8~Medica'I H~story - HAVE YOU EVER IN' '¥OUR UIFE B.EEN DIAGNOSED WITH, HAD, OR DO YOU PRESENTLY HIAVE ANY OF' THE FOLLO·WING? Answer ayers: or -~,no'!-
    1




    for every condition listed below~ In the EXPLANATIONS box below~ yo-u may no,te 1PREVt:OU'S.LY REPORTED~ NO CHANGE" only it Ule·~explanaUon of tile •Coindition was
    reporrted on .a pr,ev.ious appHca'tion for an airman medical certificate and ther,e has be~n no change in your condition. See lnsvuctions Page
Ye,s No                Condition                   Yes No               Condli'lion              Yer/I· ~ 'o                 Condition                   Yes No•                         Co,ndition
    -
a.1□ □ Frequenl
            .. ·   * or
                      . severe,
                           .    1...1ea dac,~es
                                            h
                                                  g. □ □ Hea·rt or vascu
                                                                    . . Iar trou:-b1·
                                                                                    .e      ,   m□. :o  ; ,depfe~t0n.,
                                                                                                             '1.lent.aJ, disomers    O any
                                                                                                                             ~f;ll)Cietv, ,eitq.sort;- J rm□~ □ M~  1·•·l ary. m,.,.,._
                                                                                                                                                                 , 11,            i::,\J1ca
                                                                                                                                                                                      ..11•
                                                                                                                                                                                      11   ,
                                                                                                                                                                                            I d"1sc~i..,1arge
                                                                                                                                                                                                                                       I


                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                         1.




b.10                  D Dizz:iiness or fainting sp.ell                                               h..0·     D High or low blood pressure                  n.D 0 1Substa~ce        dep~dence or_failed
                                                                                                                                                                      a drug test..ever! or substance
                                                                                                                                                                                      1
                                                                                                                                                                                                             s.D 1D MedfcaJ 1rejecticrn by miHt:ary service
                                                                                                                                                                                                                                                 1




                                                                                                                                                                     ,iJ.buse, o,r .use of megal substance
e:.[0 D Unconsciousne,ss for any reason                                                              i. D      D Stoma.ch, ~iver1, or i·nt,e.stinal trouble,          in the fast 2 years.                   t. D ID Rejection for life or health insurance
                                                                                                                                                                                                                                                 !


d.1D D Eye er vision trouble except g1Jasses                                                         j. D      D K~dney stone or blood in unne               o. D 0 ,Aloohoi depench~nce or .abuse         : u.D D AdmissioWI to ho~p·ittal
                                                                                                                                                                                                                                                 I




e.!O D                       Hay fever                  or aHergy·                                   k.0       D Diabetes                                         DiS:ur.cide attempt                        x.D D uther iH'ness., di•sabHlity, or surgery
f.      1D D Asthma or lung disease                                                                                                                                            q1.D   DIMotion sfckness requiring medlccation i ~,           D D Medica'~disability·b,nefts
    Arrest, ,c onviction,. and/or Adim:inistrative Action Histo'ry --- See l1111slructio ns Page                                                    1




                                                                                                                                                                                                                                            Yes No       ~
    Yes , No
                  1

                             H!s_~ory of (1) any· arrest(s) and/or ,convi.ciion(s,) invo~rvii~g driving whUe intoxicated by, whil~.e !mpaiired by, or
                                                                                                                                                                                                                                           w.D D History of nontr.affi~c
                                                                                                                                                                                                                                                 11
                                            1




v.O D         I
                             whd·,~ ~nder 1he 1~fluenc~, of a_lcoho~! or a drug; or (2) h1sto,ry o,f_ aff: arres~(s)i and/or ~onvtct1on(s),,~and7or
                                                                                                                                                                                                                                                 11


                                                                                                                                                                                                                                                      conviction (s)
                             adm1rustrat1ve-act1on(s) 1nvolv1ng1an offense(s) which resulted 1n t~e denial, suspension., canoeHatuion or
                             rievocation of driving privileg1es or whiich ,resulted ·in attendance at an ,educaUonal or a reh abirlita.tion program                                                                                                   (misdemeanors or feloin1ies).
Explanatio·ns: See ,Instructions P,aae                                                                                                                                                                                                                                        FOR FAAU S1!          1




                                                                                                                                                                                                                                                                         Revtew .Acfion Codes




19 'Visits ·t o H,e allth Pr·o fessional With1in Last 3 Years.
         1
          •                                                                                                      Ye:S, (Explain Below)                           .D                                                   0Nlo                    See llnstructiions Page
                       Date                                  Name·,. Address,, and Type of He,alth Profe,ssi,onall Consulted                                                                                                                Reas,on
                                                                                                                                                                                                                                                                                                                ,.

                                                                                                                      •




                             -NOTtCE-                                                                                      20. A_pplicant's Natfanal Driv-e ,, Register and Certifying Declaratii ons
    Whoever                      1n       any matter wiithin the                      I hereby authorize the Nat1onal Dri1v er Regist _.r (NDR}j through a designated State Depanment of Motor Velhtclesm 'to furnish to tlile FAA
    jurisd tction of any departmerrit or                                              inl:ormation pertaining 10, my driving reoord. This consent cons.1Uutes,- aurthorization for a sij ngle access to 'the Enformafion contained in the ND R
    agency o,f the United States.                                                     to verify information pr,ovided 1in th~s app~icaiain. Upon my re1:1uesti the FAA shaH make the in,formation rece,w.ed firom 'the NDA~if any. available
    knowingly and wming~y fa.lsmes-►                                                  f·Or my' rievmew and wll"ittein commermt. Authority: 23 Um
                                                                                                 1
                                                                                                                                                  S Code 401, Note.
    conoea~s or ,cove,rs up by .any trick,                                                     NOTE: ALL person:s u.s,i·ng this form1must sig'n it. NDR consent~ however, doe•s no,t appiy unless t l!ll's fo.r m is, used as an
    scheme! or device a mate-r-~al factl.                                                                applHcation for Medical Certificate or IMediical: Ce rtificat.e and SbJJdent Pilo,t Certiificate.
    or who 1mak,es any faJse fic1Uious                       1
                                                                                      I, lhe,elby certify that all sta.tements a1!11d answeirs provided by me on this ap;plication for,m are con~ple.m and tn.Je to the best of my knowledge,
    o,                h'auduleii11t                     statements          o,r
                                                                                      and agree ·that they are ·to be considered part of the ba.s1,s for issuance of any FAA ceritifica-te-'to me·. I have also, read and understand the .
                                                                                           111
    repr,esent:alions, or entry, may be
                                                                                      Prirvac.y Act sratemEH11  t that a.coompanie.s this formm
    fined up to $250 000 or i1mipJi,s oned
                                                                                                                                                                                                                                                                                                            I




    not mo re than S yeara, or both.                                                  Signature o,f 1'Pplicant                                                                                                                                               Date
    (18 U.S. Code Secs. 1001; 3571 ).                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                         I ,~    --M M I D D ' y V y y
P:AA Form 8500i..8 (9-0B)i Supersedes Previous EcH1ioJ1                                                                                                                                                                                                             NSN: 0052"i00-670.-6.002
                                                                                                       Case 3:18-cr-00390-VC Document 33-6 Filed 09/18/19 Page 5 of 5



                                                                                                                                                                                                                          .
                                                                                                        REPORT OF ME:DICAL EXAMINATIO'N         1



                                               2·2. Weight (pounds)                         23. $tatam-ent ,o f· D'#Jmons. r,at&d Ab~Uty ,(SODA)
                                                                                                □ YES                  □ N.O               Detect Noted:
                                                                                    -
        CHECK EACH ITEM IN APPRQ,PRIATE c0· UMN                                         1
                                                                                                                   Normal Abnormal                  CH1ECK EACH ITEM l1N APPROPRIATE C:OLUM-                                                                                             Normal Abnormal
        25. Head, face, neck, and scafflp                                          37. Vascular system (Pulse. alilTlplilude !llfld character~arms legs. O'lhers)
        2:6. Nose                                                                  38. ,Abdo men and visee ra. (lnctuGHng -herma}
  27~ Sinuses                                                                      3-9. Anus ~Nt0t inciuding digltaJ examinatiot1i)                                   1                                                   1




                                                                                   40 . Skin
                                                                                   41 . G-U1syste,m (Not includlfl,g 1P8MC OKafflinatfOJ!il}
  30. IEar 0. rums ~Pe.rmratkm),                                                   42 . Upper and lower extremities cstrengltl. and range o# mo.tton)
13·1; Eyes, g,eneral (Vision under ifflms so to 54)                                43~S..pi ne, o:her muscul'o       . skeletal
I   -       -                                                              I
'_3_2_' _0_,p_h_lh_a_,1:m_
                        - _o_sc_o_p_ic_                                            «_
                                     .· _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, _ _ _ _  .l_d_e_m_i~_
                                                                                                ,~_n_g_oo-·_d~y_m_a_
                                                                                                                  -jrks_
                                                                                                                       ·. _~,~~---a-ra~
                                                                                                                                      -i~ta~'H~_o_
                                                                                                                                                 .o_s_(~S1~~-&~
                                                                                                                                                             - '-~-     }1_______~-~
                                                                                                                                                                  -a-tb=n-          - ~-~I
1
  33. :Pupils, (Equality .antJ marnkm,)                             L              4.5 Lymphatics,

                                                                                                                                 I


        35~       Lungs and ,c hest (Not inctoojng blrea.st e'Xaminatioo)                  4 7. Psychiatric (Appearance,, be~av.or~mood, common cation and memory) _ _
                                                                                                               I
                                                                                                               I

        36 Haar1 ,P,eoordial ac.liVity·, '11Y1hm, sou:n,ds, and murmurs.)                  48. Gene_ral systemic                                                         _
        IN'OTES: Descr.ibe every, abnormaltty in detail. E'nter appHcable· item number before each oomme nt Use ,addiltonal sheets 11f necessary and attach ·to ttus form
              1                                                                                                                                                                 1                                                                                                                           1
                                                                                                                                                                                                                                                                                                             ~




                                                                                                                                            Right E,ar                                                                                               Left Ear,
              Conversational                                               Audiometer                        500                 1000               2000             ,3000             4000                500  1,,000
                                                                                                                                                                                                          ---~l---.    . . . . . . .2000                         . . . . . . . . . ,. . . . .4000
                                                                                                                                                                                                                                    . . - - . . . . ,. .3·. .0. .00                          . . . . . . . . _. . .,.
    1
                                                                                                                                                                                                                               I
    'I Voice Test ,a't' 6 feet                                              Threshold imn                          1 ---....1 ----■+-------1----
                                                                                                        ---■------+-                                                                             ..........                                                                                                            1




         D Pass             □ · Fail -                                            decibels                                   I
                                                                                                                             I
                                                                                                                                            I                1
                                                                                                                                                                                                      '
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               I                                                                                   J
                                -
    1
        50. Distant Vision                                                   1
                                                                              IJ   s1,.,a,11 N,e ar Vlsi,on                                                                   51.b~lnterm1edh1te Vision .. 32 lnchesi ~                                                       52 Colo,r Vision
                                                                                                                                                                                                                                                                                     1




    I
    IR~ght ~I                              C-orrected to, 20 I               !:Right. 20./                               Corrected to                201                      IR1ghl 20 1
                                                                                                                                                                                         /                        Corrected to
                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                 20/                      1

                                                                                                                                                                                                                                                                                              D Pass
    1le·ft 201                             Corirected lo 20 I                : Left 201                                  Corrected ta                20/         .            le,ft 2D/                           Corre~d to
                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                 201/
                                                                                                                                                                                                                  Corrected to
                                                                                                                                                                                                                                                                                              □ FaH
    iBoth 20/                              Corrected to• 20/' ·              , Both                20/'                  C·orrected to
                                                                                                                         1
                                                                                                                                                     2,0 /                    Bo,th 20/                                                          2.01
        5,3 Field' o,f VI · ion                                        54.. Hete'fOphoria ·2a• (in prism diopter ) '       Esophoria        Ex.ophoria                 Right Hy,p:erp,horla                  Left Hype1jpho ·la-                                                          1


                                                                                                                    ~-----------+-------------+---------------------1-------------1
                                                                                                                      .-
         ,0 Normal           D Abnotm:al                                                        .-
                                                                                                                                                                                                                                                                      I




        55"' Blood Pre.ssure                                                      56. Pu1$.e :57~, Ur1ne Test 1(if abnormal, Aive resulsl                                                  58 1:CG (Date)
    1




        (Sirtti~~ ~-_ . .
                           _S..._   ;: l_ic........_l_ID_'i'.....
                              ·Y,s_to
                                   ___
                                    [: _




                                                /
                                                        1    a~s___to_
                                                                    ··,tr_c....,.I (,Resti1
                                                                                          ng)    .
                                                                                              D Norm.at             D  1 Abnormal ..
                                                                                                                                          lb.....
                                                                                                                                             u.....                  li-------A. . .
                                                                                                                                                  m~Jn.....==----t-o=_ _ u-ga
                                                                                                                                                                            .....
                                                                                                                                                                            ·. r........._~M
                                                                                                                                                                                           .....
                                                                                                                                                                                             1    : . .J. . .o-
                                                                                                                                                                                            ··,_ :M
                                                                                                                                                                                                  .....                       s__
                                                                                                                                                                                                             . D v.·. ... . . .v
                                                                                                                                                                                                                               ·.·:. . . . .·v. _·. . v. .:·. . I               1
                                                                                                                                                                                                                                                                                _ ..........
                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                              _l_
    1


        mm_1of Mercury)                                                         11                                                    I                                                                                                          .
        59. Other Tes,l s Given



        60. Comm~n,~ on_,His~ory an.~ ·F.indirig~: ~M~~ shan ~on"!ment.                            1                   '°~
                                                                               an UVE_S" ,~nswers i~ the -~.edi'cal ~ ·ist~ry _secti~.n and .for
        abnormal f1nd1ngs of the e,,xamfnat1on. (Attach a11 consu1tat1on report.s, ECGs, X.-rays~ etc. to this report be,Jore ma lmg.)                                                                                1




, Sig n.ificanl Medica Hiislory                     1




                                                                                                , 62,~Has Been Issued -      D Medical Certificate          D Medical ,& S.b.Jdent Pilot CerUHeate
                                                                                                I
                                                                                               ·i
                                                                                               I
                                                                                                        ID No Certificate Issued - Deferred tor F'urther Evaluation
                                                                                               1           D Has, Been Denied -
                                                                                                                   1
                                                                                                                                                         Letter of Denrali rissue.d (Copy Attached)
i
I
        63. Dl,squalifying Defects (.List by item humber)
I


                                                -
        64. Medical Examiner's Declaration -       I hereby oe.rtify that l have personally .rev·ewed the .medi,eaJ -t,istory and personaliy .e,xarnined the applk:ant named on
                                                                                                                                                                          1


        this m,edicsJ examina: on r~port. This report with any attachment embodies my findings oompieteiy and correctly·
                            1
                                                                                                                                                                    ·   -
        Date of ExaminaUon             :.Aviation Medical Exam'i nefs Name                                               .A:,viation -Medical' 'Examiner~s s•ig·nature,


        Ml M          I o, D IY. Y  1
                                               Y Y      I   Street Address
                                                        1---------------------------.-...--------------------■11



                                                                                                               State,                   C       Zip Code                                     AME T,eJephone, ( _ ~                                   )1           r                             n




    FAA Form 8500-8 (9--08) Supersedes Prev,ious !Edition                                                                                                                                                                                                                     NSN'~ ·0052-00-670~002
